DETAILED ACTION
This is in response to applicant's communication filed on 12/22/2021, wherein:
Claim 1-3, 5-8, 10-14, and 16-20 are pending.
Claim 1, 6, and 11 are amended.
Claim 4, 9, and 15 are cancelled.

Response to Arguments
On page 6-8 of Applicant response, Applicant argues that Kedalagudde failed to discloses “the first information is specifically configured to indicate the RAT authorized to be used by the UE on the PCS interface in each of the at least one PLMN”. Kedalagudde discloses “The UE 152 may obtain authorization to use V2X communications over the PCS reference point on a PLMN basis in the serving PLMN by a V2X Control Function. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PCS reference point. The V2X service authorization response 804 may also include the V2X category ID-RAT ID mapping table” (see, paragraphs [0029]-[0030], [0077]-[0078]). Kedalagudde only discloses a correspondence between V2X category ID and RAT ID. However, claim 1 requires a correspondence between RAT and PLMN. Further, Kedalagudde only discloses that the UE obtains the authorization policy relating to PLMNs. However, claim 1 requires that the first information is configured to indicate the RAT authorized to be used 

Applicant arguments have been carefully considered, however, Examiner respectfully disagrees.

Kedalagudde discloses wherein the first information is specifically configured to instruct at least one public land mobile network (PLMN) authorized to the UE and the RAT authorized to be used by the UE on the PC5 interface in each of the at least one PLMN (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”, which indicated the RAT authorized to be used by UE on the PC5 interface in each of the at least one PLMN). The mapping information does indicated/instruct what RAT is authorized to be used, which is sufficient to address the claimed limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-8, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kedalagudde et al. (US 20190150082 A1).

claim 1, Kedalagudde discloses a communication method in a vehicle to everything (V2X), comprising: 
receiving, by user equipment (UE), first information transmitted by a network device, the first information being configured to instruct a radio access technology (RAT) authorized to be used by the UE on a PC5 interface (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”); 
wherein the first information is specifically configured to instruct at least one public land mobile network (PLMN) authorized to the UE and the RAT authorized to be used by the UE on the PC5 interface in each of the at least one PLMN (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”).

Regarding claim 2, Kedalagudde discloses the method according to claim 1, wherein the RAT comprises a new radio (NR) technology and/or an evolved universal mobile telecommunication system territorial radio access (E-UTRAN) technology (par. 0030 – “The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101”).

Regarding claim 3, Kedalagudde discloses the method according to claim 1, wherein receiving, by the UE, the first information transmitted by the network device comprises: receiving, by the UE, the first information transmitted by the network device through a first data packet; or receiving, by the UE, the first information transmitted by the network device through a first signaling (Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802” – i.e. receiving the first information through a first signaling).

Regarding claim 5, Kedalagudde discloses the method according to claim 1, wherein the network device comprises a mobility management device or a policy control device (Fig. 8 and par. 0074 disclose that V2X function 820 is MME).

Regarding claim 6, Kedalagudde discloses a communication method in a vehicle to everything (V2X), comprising: 
transmitting, by a network device (Fig. 8 – V2X function 820), first information to user equipment (UE), the first information being configured to instruct a radio access technology (RAT) authorized to be used by the UE on a PC5 interface (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”),
wherein the first information is specifically configured to instruct at least one public land mobile network (PLMN) authorized to the UE and the RAT authorized to be used by the UE on the PC5 interface in each of the at least one PLMN (par. 0029 – “The UE 152 may obtain authorization to use V2X communications over the PC5 reference point on a per public land mobile network (PLMN) basis in the serving PLMN by a V2X Control Function 156 in the Home PLMN (HPLMN) through a V3 reference point”, par. 0030 – “The PC5 reference point may be used to provision the UE with various pieces of information for V2X communications. This information may include the authorization policy, radio parameters and policy/parameters for V2X communication. The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101 and otherwise whether the UE is authorized to perform V2X communications over the PC5 reference point”, Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802”).

Regarding claim 7, Kedalagudde discloses the method according to claim 6, wherein the RAT comprises a new radio (NR) technology and/or an evolved universal mobile telecommunication system territorial radio access (E-UTRA) technology (par. 0030 – “The authorization policy may indicate PLMNs in which the UE is authorized to perform V2X communications over the PC5 reference point when served by the E-UTRAN 101”).

Regarding claim 8, Kedalagudde discloses the method according to claim 6, wherein transmitting, by the network device, the first information to the UE comprises: transmitting, by the network device, the first information to the UE through a first data packet; or transmitting, by the network device, the first information to the UE through a first signaling (Fig. 8 step 804, Fig. 13A and par. 0077-0078 - “The V2X service authorization response 804 may also include the V2X category ID>RAT ID mapping table. If the V2X UE 810 included the list of RATs supported in the authorization request 802, then the V2X function 820 may limit the information in the V2X category ID>RAT ID mapping table at operation 1306 to only the RATs supported by the UE, as indicated by the authorization request message 802” – i.e. receiving the first information through a first signaling).

Regarding claim 10, Kedalagudde discloses the method according to claim 6, wherein the network device comprises a mobility management device or a policy control device (Fig. 8 and par. 0074 discloses that V2X function 820 is MME).

claim 11, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 12, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 13, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 3, therefore, being addressed as in claim 3.

Regarding claim 14, Kedalagudde discloses the UE according to claim 13, wherein the first signaling comprises a registration accept signaling (par. 0077 – “Once the HSS verifies the UE subscription data and features supported, the V2X function 820 may at operation 1308 generate a V2X service authorization response 804. The V2X service authorization response 804 may have a status set to "V2X, service authorized" to the V2X UE 810” which accept the service request from UE – i.e. registration accept).

claim 20, the scope and content of the claim recites a User equipment (UE) for performing the method of claim 5, therefore, being addressed as in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (US 20190150082 A1) in view of Kim et al. (US 20210136671 A1).

Regarding claim 16, Kedalagudde discloses the UE according to claim 11, however, the reference is silent on details about wherein the processor is further configured to call and run the computer program stored in the memory to: transmit second information to the network device, the second information being configured to instruct an RAT requested to be used by the UE on the PC5 interface.
Kim discloses transmit second information to other network device, the second information being configured to instruct an RAT requested to be used by the UE on the PC5 interface (par. 0120 and 0148 disclose U configured to instruct an RAT requested to be used by the UE on the PC5 interface, supported by provisional 62541057 – page 13-15).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Kedalagudde, and have ability for UE to initiate RAT selection, as taught by Kim because doing so would make use of known technique to 

Regarding claim 17, the combined teaching of Kedalagudde and Kim discloses the UE according to claim 16, wherein the processor is configured to call and run the computer program stored in the memory to: transmit the second information to the network device through a second data packet; or transmit the second information to the network device through a second signaling (Kim - par. 0120 and 0148 disclose UE configured to instruct an RAT requested to be used by the UE on the PC5 interface – i.e. second signaling, supported by provisional 62541057 – page 13-15). The combined teaching would be obvious for the same reason as in claim 16.

Regarding claim 19, the combined teaching of Kedalagudde and Kim discloses the UE according to claim 17, wherein the second signaling comprises a registration request signaling (Kim - par. 0120 and 0148 disclose UE configured to instruct an RAT requested to be used by the UE on the PC5 interface – i.e. request signaling, supported by provisional 62541057 – page 13-15). The combined teaching would be obvious for the same reason as in claim 16.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643